Citation Nr: 1103200	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an initial, compensable rating for external 
hemorrhoids.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from November 1979 to December 
1982.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2010 rating decision in which the RO granted service 
connection for external hemorrhoids and assigned an initial 
rating of 0 percent for external hemorrhoids, effective July 30, 
2009.  In February 2010, the Veteran filed a notice of 
disagreement (NOD) with the assigned disability rating.  A 
statement of the case (SOC) was issued in June 2010, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in August 2010.

An October 2010 letter informed the Veteran that his Board 
hearing was scheduled in October 2010.  In an October 2010 
written statement, the Veteran's representative indicated that 
the Veteran would be unable to report for the hearing due to an 
illness.  The Veteran requested that the hearing be rescheduled.

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

As noted above, an October 2010 letter notified the Veteran that 
he was scheduled for a Board video-conference hearing later that 
same month.

In an October 2010 written statement, the Veteran's 
representative indicated that the Veteran had an illness, that he 
would not be able to appear for his hearing, and that he wished 
to reschedule his hearing for another time.

After the undersigned Veterans Law Judge granted what had been 
construed as motions to reschedule the previously scheduled 
video-conference hearing in November and December 2010, an 
October 2010 Report of General Information was associated with 
the claims file; in that document, the Veteran's representative 
indicated that the Veteran wished to "remain on the schedule for 
the next travel available travel board [sic] hearing".

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  As good 
cause has been shown for the Veteran's failure to report to the 
previously-scheduled hearing, the Veteran's representative has 
clarified that the Veteran desires an in-person Board hearing at 
the RO (Travel Board hearing), and the RO schedules such 
hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for the 
requested hearing at the earliest available 
opportunity, notifying him and representative 
of the date and time of the hearing, 
consistent with 38 C.F.R. § 20.704(b) (2010).  
After the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


